Citation Nr: 0334038	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  03-20 652	)	DATE
	)
	)


THE ISSUE

Whether the December 1957 decision wherein the Board of 
Veterans' Appeals (Board) denied service connection for skin 
disease, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Coppola







INTRODUCTION

The veteran served in the Army National Guard of Arizona from 
February 1949 to October 1955.  

The veteran also had periods of active duty for training from 
August 14, 1949 to August 28, 1949; August 20, 1950 to August 
28, 1950; August 19, 1951 to September 2, 1951; August 10, 
1952 to August 24, 1952; March 5, 1953 to July 1, 1953; 
August 16, 1953 to August 30, 1953; August 15, 1954 to August 
29, 1954; and, August 14, 1955 to August 28, 1955.  

In a December 1957 decision the Board denied entitlement to 
service connection for skin disease.  

The veteran, who is the moving party, has challenged the 
Board's December 1957 decision on the grounds of CUE.  38 
U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403 
(2003); VAOPGCPREC 01-98.  

This matter is before the Board from a July 2003 motion for 
revision of the Board's December 1957 decision on the grounds 
of CUE.  


FINDING OF FACT

The record does not demonstrate error of law in the December 
1957 Board decision.  


CONCLUSION OF LAW

A valid claim of CUE in the December 1957 Board decision has 
not been presented.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The evidence of record and considered at the time of the 
December 1957 Board decision is restated below.  

The veteran filed an original application for service 
connection for dermatitis in October 1955.  He listed this 
disability as having been incurred during his March 1953 
active duty in the National Guard.  Specifically, he reported 
having been treated for dermatitis in May 1953 at the Fort 
Benning, Georgia dispensary and in August 1953 at the Fort 
Huachuca, Arizona dispensary.  He also reported having been 
treated by a private physician in 1953.  

A November 1955 deferred rating sheet shows the RO deferred 
action on the claim pending receipt of the service medical 
records.  

The evidence shows the RO filed a Request For Army 
Information, VA Form 3101, in November 1955.  The service 
department responded two days later.  The service department 
certified the veteran's periods of active duty for training.  
The veteran had active duty for training under section 94 of 
the National Defense Act from August 14, 1949 to August 28, 
1949; August 20, 1950 to August 28, 1950; August 19, 1951 to 
September 2, 1951; August 10, 1952 to August 24, 1952; August 
16, 1953 to August 30, 1953; August 15, 1954 to August 29, 
1954; and, August 14, 1955 to August 28, 1955.  

He also had active duty for training under section 99 of the 
National Defense Act from March 5, 1953 to July 1, 1953.  It 
shows the veteran was discharged for physical disability, 
which was not the result of National Guard activities.  It 
states he was discharged due to a finding of post traumatic 
cerebral syndrome that had resulted from civilian activities.  
It states that this office had no record of an injury 
sustained while he was serving at Fort Benning, Georgia.  It 
states that a line of duty investigation was being performed 
with respect to dermatitis and a copy would be forwarded on 
completion.  


The evidence shows that a Report of Investigation in Case of 
Sickness or Injury, NGB Form 60, with accompanying 
documentation, was received in November 1955.  The evidence 
shows that the veteran contracted a skin rash on August 23, 
1955 at Fort Huachuca, Arizona.  A medical certificate from 
the Medical Company, 158th Infantry, National Guard of 
Arizona, certified that he was diagnosed with and treated for 
neurodermatitis on August 23, 1955.  

The medical officer opined that this disease was likely to 
result in future partial disability or would require 
continued medical care.  The investigation report and the 
accompanying documentation show his skin disease was incurred 
in the line of duty.  It states that the date of first 
diagnosis and initial treatment was on August 23, 1955.  He 
was discharged to duty on the same day following treatment 
and he received follow-up care by a private physician in 
August, September and October 1955.  

In a January 1956 statement the Arizona Office of the 
Adjutant General again certified the veteran's periods of 
active duty for training.  

The veteran underwent a VA dermatology examination in March 
1956.  He complained of a three-year history of chronic 
eruptions over his legs.  He stated that he had developed 
this skin disease while serving in the National Guard.  He 
also stated that he had developed itching and scaling between 
the toes while serving in the National Guard.  Based on a 
physical examination the physician's diagnosis was psoriasis 
guttata and mild epidermal phytosis of the feet.  

The physician stated that the psoriasis guttata was a benign 
chronic condition that would not handicap the veteran in 
earning a living.  The physician stated that this condition 
was self-limited and probably of several years duration.  The 
physician stated that the epidermal phytosis of the feet was 
in a state of remission and he provided the veteran foot 
powder for daily use.  



In May 1957 the RO received a statement from the veteran's 
treating physician, which is dated in March 1956.  He stated 
that he had treated him for Lichen Planus.  He stated that, 
although the exact cause of the disease is unknown, that 
nerves and tension play a definite role in its etiology.  He 
opined that, in view of this and the fact that it developed 
while the veteran was in the service, he could not see how 
this was not service-connected.  

In his June 1957 appeal the veteran stated that his service 
records showed that his skin condition was incurred while on 
active duty.  

In a December 1957 decision the Board denied entitlement to 
service connection for skin disease.  The Board noted that 
veteran's contention that he had been treated for skin 
disease in May 1953 and August 1953 as well as August 1955, 
was during periods of active duty for training.  The Board 
noted that the service department certified that the veteran 
performed active duty for training from March 5, 1953 to July 
1, 1953; August 16, 1953 to August 30, 1953; and from August 
14, 1955 to August 28, 1955.  

The Board noted that the evidence did establish that the 
veteran received treatment for a skin rash diagnosed as 
neurodermatitis during his active duty for training from 
August 14, 1955 to August 28, 1955; however, the service 
department records did not show that he had received 
treatment for a skin disease or been diagnosed with a skin 
disease during either period of active duty for training in 
1953.  

The Board held that, although active duty for training could 
be considered "active service" for compensation purposes, 
the disability from disease incurred during the active duty 
for training period must have been for a minimum duration of 
thirty-one days.  

The Board noted that there was no minimum time limitation 
with regard to the length of active duty for training only in 
cases where disability resulted from injury.  The Board again 
stated that the service department records did not show the 
existence of skin disease during the periods of active duty 
for training in 1953.  

The Board also noted that the active duty for training 
periods from August 16, 1953 to August 30, 1953 and from 
August 14, 1955 to August 28, 1955 were both less than 
thirty-one days.  

Despite the fact that the veteran was diagnosed with and 
treated for a skin disease during the latter period, it was 
less than thirty-one days and could not constitute active 
service for disability compensation purposes under the laws 
administered by VA.  

The Board also determined that Public Law Number 159, of the 
75th Congress, as amended, contained no provisions for 
service connection for disease or injury contracted by 
members of the National Guard while on active duty for 
training.  Consequently, there was no basic eligibility for 
service-connected compensation under the provisions of that 
law.  

In July 2003 The Moving Party submitted the argument in favor 
of CUE in the December 1957 Board decision.  The Moving Party 
has specifically limited his claim of CUE to an error of law 
by the Board.  

The specific error alleged is the Board's decision that the 
veteran was not entitled to claim VA benefits after suffering 
a disabling condition in 1955.  He argues that this was a 
clear misapplication of the law extant at the time of the 
decision.  

It is argued that the evidence shows the veteran suffered a 
disabling condition during his two-week active duty for 
training period in 1955.  It is argued that the evidence 
shows this was incurred in the line of duty and that this 
condition was sufficiently disabling that it led to his 
discharge.  

The Moving Party argues that the Board incorrectly considered 
Public Law 159, 75th Congress, as the authority for denying 
National Guard members VA benefits if their injury occurred 
during any military duty of less than thirty days in length.  

The Moving Party contends that the correct law that should 
have been considered was Public Law 108, 81st Congress.  He 
argues that Section 3(2) of that law, which had been in 
existence since 1949, provided that as to all enlisted men of 
the National Guard, if engaged for any period of time in any 
type of training or active duty, disability or death suffered 
in the line of duty from injury while so employed, shall be 
in all respects entitled to receive the same compensation as 
are provided by law or regulation for officers and enlisted 
men of corresponding grades and length of service of the 
Regular Army.  

The Moving Party contends that the record is uncontradicted 
insofar as the veteran was an enlisted member of the National 
Guard at the time he incurred his disability during the 1955 
active duty for training and that it was incurred in the line 
of duty.  He argues that a manifestly different outcome would 
have resulted if the Board had correctly applied the laws 
extant at the time of the December 1957 decision.  


Criteria

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  

See Disabled American Veterans et. al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000) (Upholding all of the Board's rules of 
practice involving CUE claims, except the last sentence of 
Rule 1404(b) that stated "Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
denied.")  

The regulations have now been amended to comply with this 
decision.  66 Fed. Reg. 35902-35903 (effective July 10, 
2001).  

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes clear and unmistakable error.  

(a)  General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b)  Record to be reviewed.  (1)  General. Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  

(c)  Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d)  Examples of situations that are not clear and 
unmistakable error.  (1)  Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3)  Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).


Analysis

Preliminary Matter: Duty to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Despite its potentially broad applicability to all claims 
filed in its wake, the VCAA has little, if any, bearing on 
the request for revision of the December 1957 Board decision 
on the basis of CUE, the denial of which is one subject of 
this appeal.  See Livesay v. Principi, 15 Vet. App. 165, 178-
79 (2001); see also Livesay, 14 Vet. App. 324, 326 (2001) 
(Ivers, J., concurring) (noting that, during oral argument in 
Holiday v. Principi, 14 Vet. App. 280 (2001), counsel for VA 
made ill-advised concessions with respect to applicability of 
VCAA, especially as to CUE).  

A request for revision based on CUE, by its nature, involves 
only evidence that was before the Board and the law as it 
existed at the time it rendered the decision in which the 
claimant alleges CUE.  Thus, there is no evidentiary 
development to be done.  

The claimant sets forth legal arguments about error in the 
prior final Board decision based on the law extant at the 
time of that decision.  Accordingly, the Board concludes that 
the VCAA provides no requirements that must be fulfilled and 
which have not been fulfilled before the Board may review the 
request for revision based on CUE in this case.  

In any case, the Moving Party presented his argument in 
support of CUE in July 2003.  Later that month, the Board 
sent the Moving Party the CUE regulations, which advised him 
of the specific filing and pleading requirements governing 
motions for review on the basis of CUE.  The Board advised 
the Moving Party that he could submit additional argument in 
support of his CUE motion.  By letters dated in July 2003 and 
August 2003 the Moving Party responded that he had already 
submitted his argument in support of the claim and that he 
had no further evidence to submit.  

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  

Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. § 
5103(a) of the existence of evidence which might complete a 
claimant's application for benefits; and VA's duty to assist 
in the development of such claims.  38 C.F.R. § 20.1411 (c) 
and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).  
A CUE motion is not an appeal and, with certain exceptions, 
is not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

A valid claim for CUE requires some degree of specificity as 
to what the alleged error is and, unless it is the kind of 
error that, if true, would be CUE on it face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  

In order for there to be a valid claim of CUE, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator or the proper laws or regulations must 
have been incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  A difference of opinion as to how the 
evidence was weighed is not CUE.  An appellant "must assert 
more than just a disagreement as to how the facts were 
weighed or evaluated."  Russell, quoted in Allin v. Brown, 6 
Vet. App. 207 (1994).

In July 2003 the appellant's representative submitted his 
argument in support of the motion for CUE.  The Moving Party 
has specifically limited his claim of CUE to an error of law 
by the Board.  The Moving Party does not allege that the 
correct facts, as they were known at the time, were not 
before the Board, or that the Board incorrectly applied the 
facts.  Consequently, this review is limited to whether the 
Board committed an error of law in the December 1957 decision 
that compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  

The specific error alleged in the December 1957 decision is 
that the Board failed to apply the law correctly that was 
extant at the time of the decision.  The Moving Party 
contends that the Board failed to consider or incorrectly 
applied Public Law 108, 81st Congress.  He argues that 
Section 3(2) of that law, which had been in existence since 
1949, provided that as to all enlisted men of the National 
Guard, if engaged for any period of time in any type of 
training or active duty, disability or death suffered in the 
line of duty from injury while so employed, shall be in all 
respects entitled to receive the same compensation as are 
provided by law or regulation for officers and enlisted men 
of corresponding grades and length of service of the Regular 
Army.  


A review of the December 1957 decision shows that the Board 
correctly applied the laws extant at the time of the 
decision.  

There is no dispute that the veteran contracted a skin rash 
on August 23, 1955 at Fort Huachuca, Arizona.  The medical 
certificate from the Medical Company, 158th Infantry, 
National Guard of Arizona, certified that the veteran was 
diagnosed with and treated for neurodermatitis on that date.  
There is also no dispute that the disease resulted in 
disability.  

The medical officer opined that this disease was likely to 
result in future partial disability or would require 
continued medical care.  Further, the investigation report 
and the accompanying documentation shows the veteran's skin 
disease was incurred in the line of duty.  

However, at the time he contracted the disease he was serving 
only a two-week period of active duty for training.  The 
service department information obtained clearly establishes 
that he was performing active duty for training under section 
94 of the National Defense Act from August 14, 1955 to August 
28, 1955.  Under Public Law 108, 81st Congress, Section 3(2) 
was not applicable in this case because this was a disease 
incurred during active duty for training and not disability 
due to an injury.  Therefore, the applicable section under 
Public Law 108, 81st Congress, was Section 3(1).  

This required, in order for a period of active duty for 
training to be considered active service, that the enlisted 
national guardsman engage in training or active duty for a 
period in excess of thirty days during which he suffered 
disability from disease.  The regulations extant at that time 
reference Section 3 of Public Law 108, 81st Congress, and 
also included the requirement that the enlisted national 
guardsman be engaged for a period in excess of thirty days in 
any training or active duty under section 94 of the National 
Defense Act for disability due to disease.  38 C.F.R. 
§ 3.1(l)(2)(i).  In fact, the regulation specifically stated 
that "disease is not regarded as an injury."  38 C.F.R. 
§ 3.1(l)(2)(ii).  

Since it is undisputed that the veteran suffered disability 
due to a skin disease and not from an injury, the Board 
correctly applied the law as it existed at the time of the 
February 1957 decision.  In fact, the Board specifically held 
that, although active duty for training could be considered 
"active service" for compensation purposes, the disability 
from disease incurred during the active duty for training 
period must have been for a minimum duration of thirty-one 
days.  

The Board noted that there was no minimum time limitation 
with regard to the length of active duty for training only in 
cases where disability resulted from injury.  Despite the 
fact that the veteran was diagnosed with and treated for a 
skin disease during the August 1955 period, it was less than 
thirty-one days and could not constitute active service for 
disability compensation purposes under the laws administered 
by VA.  

The Moving Party argues that the Board incorrectly considered 
Public Law 159, 75th Congress, as the authority for denying 
National Guard members VA benefits if their injury occurred 
during any military duty of less than thirty days in length.  
This argument does not have merit.  The Board only determined 
that Public Law Number 159, of the 75th Congress, as amended, 
contained no provisions for service connection for disease or 
injury contracted by members of the National Guard while on 
active duty for training.  The Board did not misapply this 
law, but only determined that the veteran did not have basic 
eligibility for service-connected compensation under the 
provisions of that law.  

Finally, the Moving Party argues that the condition suffered 
by the veteran during his two-week active duty for training 
period in 1955 was sufficiently disabling that it led to his 
discharge.  This is a misstatement of the evidence.  The 
service records show the veteran was discharged for physical 
disability, which was not the result of National Guard 
activities.  The records show he was discharged due to a 
finding of post traumatic cerebral syndrome that had resulted 
from civilian activities.  However, even if the skin rash 
were so disabling that it resulted in his discharge, it would 
still show that the Board committed an error of law.  

Again, the law required that the veteran serve in excess of 
thirty days in order for his active duty for training period 
to be considered "active service" for compensation purposes 
because the disability was due to disease.  

For these reasons the Board finds that the laws extant at the 
time of the December 1957 decision were correctly applied and 
a manifestly different outcome was not warranted.  The Board 
concludes that a valid claim of CUE in the December 1957 
Board decision has not been presented.  38 U.S.C.A. §§ 5109A, 
7104, 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2002).  


ORDER

The motion is denied.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



